                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     ELLEN HARDIN,                                       Case No. 17-cv-05554-JST (TSH)
                                   6                     Plaintiff,
                                                                                             DISCOVERY ORDER
                                   7               v.

                                   8     MENDOCINO COAST DISTRICT
                                         HOSPITAL, et al.,
                                   9
                                                         Defendants.
                                  10

                                  11            The parties had a telephonic hearing today concerning discovery issues. Defendants have

                                  12   noticed the depositions of three witnesses who worked at two of Plaintiff’s former employers.
Northern District of California
 United States District Court




                                  13   The first of these depositions is expected to take place on August 23, 2019. Plaintiff wants these

                                  14   depositions quashed on relevance grounds. The Court explained that it will not quash a deposition

                                  15   based on an oral motion; the motion must be in writing. The Court discussed a proposed briefing

                                  16   schedule with the parties. The Court ORDERS that Plaintiff’s motion to quash these depositions

                                  17   is due August 19, and Defendants’ opposition is due by noon on August 21. The Court will decide

                                  18   the motion based on the papers.

                                  19            Separately, as discussed during the hearing, Plaintiff has filed nine unilateral discovery

                                  20   letter briefs. ECF No. 185. The Court ORDERS Defendants to file their responsive portions to

                                  21   those letter briefs by August 16.

                                  22            Finally, the Court reminds Plaintiff that the undersigned’s Discovery Standing Order

                                  23   requires Plaintiff to submit chambers copies of her filing at ECF No. 185, which exceeds 600

                                  24   pages.

                                  25            IT IS SO ORDERED.

                                  26   Dated: August 14, 2019

                                  27
                                                                                                      THOMAS S. HIXSON
                                  28                                                                  United States Magistrate Judge
